                       Case 1:21-cv-02297-PGG-SDA Document 6 Filed 03/22/21 Page 1 of 1
                                                                     AFFIDAVIT OF SERVICE


 Case:        Court:                                                                 County:                      Job:
 1 :21 -CV.   UNITED STATES DISTRICT COURT FOR THE SOUTHERN                          New York, NY                  5479854
 02297        DISTRICT OF NEW YORK

 plaintiff / Petitioner:                                                             Defendant / Respondent:
 YOUNG SOOK CHO                                                                      EUN SOOK CHU

 Received by:                                                                        For:
 Bergen Lawyer Service LLC                                                           RYAN KIM LAW, P.C.

 To be served upon:
 EUN S00K CHU


I, Donglim Shin, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected,I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address:           EUN SOOK CHU, Home: 17 E. HARDWOOD TER., PALISADES PARK, Nj 07650

Manner of service:                          Authorized, Mar 19, 2021, 9:12 pin EDT

Documents:                                  Summons and complaint

Additionalcomments:
1) Successful Attempt: Mar 19, 2021, 9:12 pin EDT at Home: 17 E. HARDWOOD TER., PALISADES PARK, Nj 07650 received by FUN SOOK CHU.
Age: Around 58 yrs; Ethnicity: Asian American; Gender: Female; Weight: Around 145 Ibs; Height: 5'3"; Hair: Black; Eyes: BIack;




                -    .:'-,-.---.-.,-:`-.,


                                                        03/22/2021
Donglim Shin                                            Date

Bergen Lawyer Service LLC
4 River Street Ext aptife3
Little Ferry, Nj 07643
2019662616
